 THE FOLGER COFFEE CO.The Folger Coffee Company and Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO. Cases 15-CA-3781 and 15-RC-4330January 26, 1971DECISION,ORDER,AND CERTIFICATIONOF RESULTS OF ELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn October 16, 1970, Trial Examiner JerryB. Stoneissued his Decision in the above-entitled proceeding,finding that Respondent had not engaged in certainunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision. The Trial Examiner also found that certainconduct of Respondent had not interfered with theelection in Case 15-RC-4330 held on April 30, 1970,and recommended that the Union's Objections 8(d)and 19 be overruled, and that the results of the elec-tion set forth in the tally of ballots in that case becertified.Thereafter, the General Counsel filed exceptions tothe Trail Examiner's Decision and a supporting brief.Respondent filed cross-exceptions to the Decisionand a supporting brief as well as a brief answering theGeneral Counsel's exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed?The Board has considered the TrialExaminer's Decision, the exceptions, the cross-ex-ceptions, the briefs, and the entire record in the case,and hereby adopts the findings, conclusions,' and rec-ommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.As all the objections have been overruled, and asthe Petitioner in Case 15-RC-4330 has failed to se-cure a majority of the valid ballots cast, we shall certi-fy the results of the election.4CERTIFICATIONOF RESULTS OF ELECTION141It is hereby certified that a majority of the validballots has not been cast for Amalgamated Meat Cut-ters and Butcher Workmen of North America, AFL-CIO, and that said labor organization is not the exclu-sive representative of the employees in the unit foundappropriate within the meaning of Section 9(a) of theAct, as amended.iOn November 30, 1970,Respondent filed a motionto certifyresults ofthe election contending that because the General Counsel is a "nonadversaryparty" in Case 15-RC-4330,his exceptions to the Trial Examiner's rec-ommendationto overrulethe objections and certify the results of the electionare improper and should be stricken.Respondent asserts that since the Uniondid not fileexceptions to the said recommendation of the Trial Examiner,the results of the election should be certified by the Board forthwith.In viewof our disposition of the case,we need not pass upon Respondent's motion.2 In view of ourdisposition of the case,we need not pass upon the proce-dural validity of theRegional birector's decision to addObjection19 to theUnion's objectionson the basis of evidence obtained by him during theinvestigation of Case 15-CA-37813The Trial Examinerfound that Respondent had not violated Sec. 8(axl)and (3)of the Act,as alleged,but in that part of his Decision entitled"Conclusions of Law,"he inadvertently concludedonly thatRespondent hasnot engaged in conductviolativeof Sec.8(axl) of theAct. We herebycorrectConclusionof Law No.3 to read: "The Folger CoffeeCompany,the Respon-dent,has not engaged in conduct violative of Section 8(a)(1) and(3) of theAct"4 On January18, 1971, the General Counsel filed a motion for special leaveto filesupplemental brief,contending that our recent Decisionin Dynatron-ics,An Operation of the Electronics Division ofthe GeneralDynamics Corpora-tion,186 NLRBNo. 141, warrants reversal of the Trial Examiner's DecisionhereinRespondent filed its opposition to General Counsel'smotion forspecial leave to file supplemental brief thereafter,contending,inter aka,thatbecause General Counsel failed to timely file a brief answering Respondent'sexceptionsto the TrialExaminer'sDecision,the instant motion in the natureof an answering brief is untimely,the last date for filing said answering briefbeing December7, 1970.The General Counsel'smotion for special leave tofile supplementalbrief is herebydenied as the case cited therein in furthersupport ofthe GeneralCounsel's exceptionsto the TrialExaminer'sDecisionwould notwarrant reversal of the Trial Examiner'sDecision herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE,Trial Examiner: This proceeding, underSection 10(b) of the National Labor Relations Act, asamended,was tried pursuant to due notice on August 4,1970, at New Orleans,Louisiana.The charge and amended charge were filed on April I andJune 17,1970, respectively.Thecomplaint in this matterwas issued on June 17, 1970.The Union filed a representation petition with the NLRBconcerning Respondent's employees on February 26, 1970.Thereafter,pursuant to a Stipulation for Certification UponConsent Election executed by theparties and approved bythe Regional Director for Region I5 of the National LaborRelations Board on March 20, 1970,an election by secretballot was conducted in the above-entitled proceedin onApril 30, 1970, under the direction and supervision of thesaid Regional Director. Upon the conclusion of the election,a tally of ballots was furnished the parties in accordancewith the Board's Rules and Regulations.The tally of ballots showed that there were approximately141 eligible voters and that 139 ballots were cast, of which63 were for the Petitioner and 76 were against the Petitioner.188 NLRB No. 22 142DECISIONS OF NATIONALLABOR RELATIONS BOARDOn May 7,1970, the Petitioner filed timely objections toconduct of the election and conduct affecting the results ofthe election. The Regional Director caused an investigationof the objections to be made and thereafter,on June 12,1970, issued and served on the parties his Report on Objec-tions.In his report the Regional Director recommended tothe Board that the Petitioner'sObjections 1 through 8(c)and 9 through 18, as designated in his report,be overruledin their entirety.The Regional Director assigned`Objection19" to evidence with respect to certain allegations which, hestated,were developed duringthe course of the investiga-tion of the objections.Having found that Objection 8(d) andObjection 19 raise substantial and material issues whichcould best be resolved after a hearing,he ordered that ahearing be held to resolve such issues and provided for theconsolidation of the case withCase 15-CA-3781 for hear-ing, ruling,and decision by a Trial Examiner.Thereafter,on June25, 1970,the Employer filed timelyexceptions to the Regional Director's Report on Objectionswith respect to Objections 8(d) and 19,urging the Board tooverrule the Petitioner's objections in their entirety and tocertifthe results of the election.On the same date theEmployer filed a Request for Special Permission to Appeal"from the Regional Director's rulings in which he first es-tablished,on his own,Objection 19 and then ordered thata hearing be held on it."T>ie Employer contended that boththe Petitioner and the Regional Director were aware of thealleged unlawful conduct contained in Objection19 prior tothe election,that such evidence was not discovered or un-coveredduring theinvestigationof the objections,and thatsince the Petitioner failed to mention said conduct in itsobjections,it had waived its right to use this issue as groundsfor setting aside the election and the Regional Directorshould not have considered Objection No. 19.The Board duly considered the Petitioner's objections,the Regional Director's report,the Employer's exceptionsand itsRec(uest for Special Permission to Appeal,and wasof the opinion that issues had been raised with respect toObjection 8(d) which could best be resolved by a hearing.The Board found it unnecessary at that time to rule uponthe merits of the Employer's appeal with respect to Objec-tion 19.The Board ordered that a hearing be directedon Objec-tions 8(d) and 19 and that a determinationas to the validityof the latter objection should be held in abeyance pendingfurther considerationby theBoard.'The basic issues are whether the Respondent(Employer)(1) threatened employees with layoffs in slack seasons, (2)announced withholding of a previously promised generalwage increase because of pendency of the election petitionin 15-RC-4330, (3) withheld a wage increase(on February26, 1970)because of the pendencyof the election petitionin 15-RC-4330,and (4)if so, whether such conduct violatedSection 8(axl) of the Act and interfered with the April 30,1970, representation election as to(1) and (2)above, andwhether such conduct violated Section 8(a)(3) of the Actand interfered with the April 30,1970, representation elec-tion as to (3) above.All parties were afforded full opportunity to participatein the proceeding,and the Respondent and the GeneralCounsel filed briefs which have been considered.The General Counsel'smotion to correct record, datedSeptember 3, 1970,and the Respondent'smotion to correct1The evidentiary findings and conclusions made with respect to Objection19, as indicated later in this Decision,reveal such objection to be withoutment. Accordingly,even if before me, I would find it unnecessary in thisDecision to pass upon the procedural validity of Objection 19.record, dated September 2, 1970, have been marked re-spectively as Trial Examiner's Exhibits I and 2 and arehereby received into the record. No opposition has beenfiled to such motions.Upon consideration of the motions, the record in thecase, and my recollection of such statements at the hearing,I hereby grant such motions and the record is accordinglycorrected.Upon the entire record in the case and from my observa-tion of witnesses, I hereby make the following:FINDINGS OF FACTITHEBUSINESSOF THE EMPLOYER 2The Folger Coffee Company,the Respondent, is, and hasbeen at all times material herein,a corporation duly organ-ized under and existing by virtue of the laws of the State ofOhio. Respondent is licensed to do business,and is doingbusiness,in the State of Louisiana at its New Orleans, Loui-siana,plant where it is engaged in the manufacture of cof-fee.During a 12-month period,which period is representativeof all times material herein,Respondent shippedproductsvalued in excess of$50,000 from its New Orleans,Louisia-na, plant directly to points outside the State of Louisiana.During the same representative period, Respondent pur-chased and received at its New Orleans,Louisiana, plantgoods and materials valued in excess of $50,000 which wereshipped directly from sources located outside the State ofLouisiana.As conceded by the Respondent,and based upon theforegoing,it is concluded and found that the Respondent is,and has been at all times material herein,an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVED 3Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, the Union, is, and has been atall timesmaterial herein, a labor organization within themeaningof Section 2(5) of the Act.It is so concluded andfound.III.THE UNFAIR LABOR PRACTICESTHE OBJECTIONS TO THE ELECTIONA.Preliminary IssuesSupervisory Status 4The individuals named below are now, and have been atall times material herein, supervisors of Respondent withinthe meaning of Section 2(11) of the Act:Aubrey L. CrowPlantManagerOscar A. BergerShift SupervisorPete CarruthersInstant Processing ForemanB.The Alleged Threat of ReprisalThe General Counsel's complaint in paragraph 7 allegesthat "Between February 26, 1970, and Apri130, 1970, at itsNew Orleans, Louisiana, plant, Respondent, by its supervi-2The factsare based upon the pleadings and admissions therein.3The factsare based upon the pleadings and admissions therein4 The facts are based upon the pleadings,admissions therein,and stipula-tions by the parties THE FOLGER COFFEE CO.sor and agent,Oscar A. Berger,orally threatened certainemployees by informing them while they were together thatis the union came in there would probably be layoffs duringslack seasons."The Charging Party's objections alleged in Objection 8(d)that "[t]hrough statements and other conduct of the Em-ployer,its agents,and others acting on behalf of the Em-ployer,employees were led to believe that if the union wonthe election. . . (d) [t]he employees would be laid off, inslack periods contrary to what they were doing now if theunion won."The Regional Director's Report on Objections set forthas follows:During the course of the investigation,evidence waspresented concerning statements allegedly made by su-pervisors of the Employer with respect to layoffs which,ifmade,would constitute activity in violation of Sec-tion 8(a)(1) of the Act and activity which would war-rant setting the election aside.The supervisors whoallegedly engaged in this conduct,that dates of suchalleged misconduct,and the statements attributed tothem will be the subject of a complaint to be issued ata later date in Case No. 15-CA-3781, alleging suchconduct as violations under Section 8(a)(1) of the Act.The statements attributed to the various supervisors arecontested by them.Accordingly,Objection 8(d) raisessubstantial and material factual issues which can bestbe resolved after a hearing.The facts are undisputed and may be summarized asfollows:The background facts reveal that since 1965 theRespondent had not effectuated layoffs during slack sea-sons.Berger,Respondent's supervisor involved herein, hadbeen employed by Respondent for 27 years.However, hehad been at the Respondent's site involved herein for only2-1/2 years.As indicated,during this time Respondent hadnot effectuated layoffs during slack seasons.Berger,during the pertinent time involved,was one offour shift supervisors. It appears that Respondent utilizedfour supervisors so as to be able to man three shifts through-out the week and to afford time off for the supervisors.Respondent's employee complement appears to have beenaround 140 employees with apparently 35 employees oneach shift.Berger had supervisory authority to be in chargeof his shift,to supervise operations of the machinery, to seethat manufacturing standards were met,to see that qualitywas met with respect to products.Berger did not have au-thority to hire employees,did not have authority to de-termine the size of his work force,did not have authority tolay off employees because of lack of work,and did not haveauthority to decide with respect to enlargement of his workforce or to decrease his work force with respect to layoffs.Berger,however,had authority to terminate an employee onhis shift for cause.The incident in issue herein arose as follows.Two admit-tedly active union adherents approached Berger in the shiftsupervisor's office during the last part of March and duringthe "graveyard"shift.5These employees appeared in theoffice on their own initiative and without request by Berger.What transpired then is best revealed by the following cred-ited excerpts from Berger's testimony.Q. Prior to that election,do you recall then discuss-ingpossibility of layoffs if the union won the elec-tion with any Folger employees?3Apparently a shift scheduled to work around midnight or the early morn-ing hours.Berger was the only witness presented by the General Counsel as to thisincident.143A. I was asked about that, yes, sir.Q. You were asked what? You were asked about it;could you specifically state what the question was thatyou were asked and by whom?A. I was asked was there a possibility of a layoff ifthe union came into the plant. My answer was yes,there probably would be, during the slack season, butthat I didn't know.Q. How many employees were present when youwere asked?A. Two.Q. Do you recall who it was?A. Eugene Quinlan and Oscar Slaton.Berger further credibly testified to the effect that theseemployees freely came to see him to ask questions duringthe election campaign and that they continued to do so afterthis incident. Berger further credibly testified to the effectthat Quinlan was the employee who asked the questionabout layoff.Considering all of the foregoing, I am persuaded andconclude and find that such conduct did not constitute athreat of reprisal in violation of Section 8(a)(1) of the Actand that the conduct did not constitute objectionable con-duct which interfered with the employees' rights as pertainsto the pending election on April30, 1970. As I see the facts,Berger conveyed to these employees that he did not knowthe answer to their question and'that it was merely hisopinion that the results of the Uniongetting inat Folgermight be layoffsduring slack seasons.Under suchcircum-stances the facts do not reveal an intended threat, nor do thefacts reveal'that the employees reasonably would construethat a threat of reprisalhad been made.Accordingly, it isconcluded and found that such conduct does not constitutea violation of Section 8(a)(1) of the Act, nor does it consti-tute objectionable conduct of a nature to warrant setting therepresentative election of April 30, 1970, aside. It is so con-cluded and found.'C.AllegedWithholdingof WageIncreasesand AnnouncementsTheretoThe General Counsel's complaint sets forth as follows:8.Between February 26f 1970, and April 30, 1970, at itsNew Orleans, Louisiana, plant, 'Respondent, by its su-pervisor and agent, Aubrey L. Crow, orally announcedthe withholding of a previously promised general raiseby informing certain of its employees that the analysisthe recent wage survey had been discontinued be-cause the granting of raises after an electionpetitionhad been filed might be an unfair labor practice.9.Since on or about February 26, 1970, and continuingthereafter to date, Respondent withheld, and is with-holding, wage increases normally granted to its em-ployees.10.Respondent withheld, and is continuing to withhold,wage increases normally granted to its employees, asdescribed in paragraph!,above, because of their unionand other protected concerted activities and/or be-cause of the representation proceedings in Case No.15-RC-4330.The Regional Director's Report on Objections sets forth:7 SeeCentral Soya of Canton, Inc,180 NLRB No. 86;William B.PattonTowing Co.,180 NLRB No. 16. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDObjection No. 191During the course of the investigation, evidence wasdeveloped with respect to allegations that the Companyhad ceased consideration of a general wage increaseand had withheld any such increase because of thependency of the petition in Case No. 15-RC-4330 andtheUnion'sorganizational compaign.Evidence per-taining to this subject raises issues with respect to thevalidityof the election and, as is the case with Objec-tion 8(d),this conduct will be set forth in the complaintin 15-CA-3781 as alleged violations of Section S(axl)of the Act. Accordingly,objection 19 raises substantialand material issues which can best be resolved after ahearing.IThis number was assigned to the objection by the undersigned[Regional Director]and is based upon evidence obtained during thecourse of the investigation with respect to the objections and the alleg-ed unfair labor practices in Case No15-CA-3781.The facts are essentially without dispute.8The Respon-dent in past years has given general wage increases, meritwage increases, and progression wage increases. It is undis-puted that during the pertinent time herein that Respondentcontinued its past practice of givingmerit wage increasesand progression wage increases.The only wage increaseissue is with respect to general wage increases.The facts are clear that with respect to general wage in-creases Respondent had a practice as is revealed by thefollowing credited excerptsof Crow's testimony.A. As Isaid this morning,I have from eight to tenpeople on our wage survey.It begins with a wage sur-vey. Afteryou make the wage survey, and sometimesit takes me as long as from a month to two or threemonths to make the wage survey,and I get all of theinformation in from the companies on my wage survey,and then I make an analysis at this point,how do wecompare with the other people on the wage survey, howlong has it been since we gave the last increase, howmuch was their last increase?How does that comparewith the other people on my wage survey.At that point,that is done completely with localcompanies,and at that point I analyze the wage surveycompletely,and I make a recommendation of what thewage increase should be.The first thing to determine is if there is going to bea wage increase at all,if there is going to be a wageincrease,what amount do I recommend.And at thatpoint I send my recommendations to our employeerelation division department.Our employee relation department takes my analysisand they look at it as a broader picture.They look atitnationally,what has happened to the economy, andsince the previous increase, and they get back with meand say that they agree with my amount or they thinkmyamount is not enough or too much.-We converse back and forth until I have agreed thatyes, this is the amount.Then after that we determine when will the time be.Q. Now was this same procedure followed in 1965,1966, 1967,1968, and 1969?A. That is correct.During the years 1965 through 1969 the following datareveals the timing of certain Respondent action with respectto general wage increases and the amount of general wageincreases.YEARDATE WAGESURVEY BEGANDATE RECOMMENDATIONSSUBMITTED TO EMPLOYEERELATIONS DEPARTMENTDATE OFINCREASEAMOUNT OFINCREASE19654/5/655/28/656/14/657 cents19665/8/665/23/666/13/668 cents19671/16/673/15/676/5/6715 cents19683/14/684/30/685/27/6815 cents19692/14/693/7/693/31/696 centsRange 15cents to20 centsPlant Manager Crow commenced making a wage surveyin January 1970. This survey was completed sometime priorto Feburary 26, 1970,and Crow at such time had com-menced analyzing his survey?On or about February 26,1970, Crow received a letter from the Union setting forth itsclaim of representing the majority of his employees. Thenext day row received a copy of the representation peti-tion filed by the Union with the NLRB on February 26,1970.10 Thereafter,on March 4,1970,Crow conferred withhis attorney about the situation.What occurred is revealedby the following credited exerpts from Crow's testimony.sThe facts based upon a composite of the credited aspects of the testimonyof Slaton,Hudson,and Crow,stipulations,and the logical consistency of allof the facts.A. AfterI received the letter and the petition, I wasconcerned about what I should do about continuing toanalyze the wagesurvey,or whether I should make arecommendation at all.I checked with the company's attorney.9 The factsare clear that during this time some of Respondent's employeeswere aware that a wagesurveywas being made.Crowcredibly testified tosuch effect,that people talk freelyabout surveysand wage increases and thatsome of the other managers had said thattheyhad been askedif a surveywere going to be madethat year.10 It is officially noted that the representationpetition in Case 15-RC-4330was filed with the NLRB on February 26, 1970. THE FOLGER COFFEE CO.A. I described to him that we had given general wageincreases in the past,how we make the survey, how weanalyze the survey,how we made recommendations tothe Employee Relations Department,and how we de-termined the amount and the time.Ialso told him where I stood at this point in thesurvey.He reviewed the data that I had given him, and it wasdetermined from reviewing this data that in the past wedid not have a past history of giving an increase at acertain time of any year.All the wage increases had been given at differenttimes,and they had been,there had been I believe twoof them the same amount,although the rest of themwere different.So it was determined by our past history that wedidn't have a practice of giving them a certain amountor at a certain time.He advised me that since we did not have this prac-tice or past history of giving an increase at a certaintime,or a certain amount,that we would be layingourselves open to possible charges by the union that wewere trying to bribe our employees.After we had the meeting with the attorney and dis-cussion as to what should be done, I decided that itprobably would be better, since we did not have a pasthistory of giving an increase at a certain or a certainamount, I was concerned that if I did complete it, didmake the recommendation, and it was approved, if itwas earlier than any time before, or if the amount wasmore than any time before, that very possibly I wouldbe opening myself to a charge.At that time I decided thatl would not complete myanalysis, and I would not make a recommendation un-til later.Q. When did you make this decision?A. The next day following the meeting with the attor-ney, which would have been I guess March the 5th orthe 6th. The meeting was the 4th. I'm pretty sure thatitwas the next day.Following the above-referred to decision to cease analyz-ing the wage data and to withhold forwarding of a rec-ommendation concerning general wages increases, Crowdid not make a formal announcement, written or oral, to theemployees about such decision. During the time betweenthe filing of the representation petition in Case 15-RC-4330on February 26, 1970, and the NLRB representation elec-tion on March 5, 1970, the Respondent held a number ofmeetings for discussions with employees. These meetingsmay be said to have been for employees on shifts or indepartments. At one of these meetings in March, apparentlyaround the first or second week thereof, an employee namedQuinlan asked a question about the situation with respectto a general wage increase.11 Plant Manager Crow told theemployees, in effect, that the wage survey had been com-pleted but that the analysis of the wage survey had beenstopped after receiving (1) the Union s letter demandingrecognition as employee representative, and (2) the repre-sentation petition in Case 15-RC-4330. Crow told the em-ployees the reason that he had stopped the analysis of the11The particular meeting involved occurred around shift-changing timeabout 7 a.m and there were in attendance employees of the graveyard shiftand the day shift.145wage survey, as is revealed by the following credited ex-cerpts from his testimony.12A. That I told him that I had completed a wagesurvey and was in the process of making an analysis ofthe survey when I received a letter from the unionstating that they represented the majori ty of the em-ployees, and that immediately thereafter received a pe-tition for an election; since we did not have a pastpractice of giving a wage increase on a specific date ora specific amount, that we felt that it would be layingourselves open to charges by trying to bribe the em-plo ees byy giving wage increases during this time.(During which time, please?A. The time when we received the petition for anelection, and the election.The NLRB representation election was held on April 30,1970, with a majority of the ballots being cast against theUnion. A day or two later Plant Manager Crow spoke toemployees at a meetingas isbest revealed by the followingcredited excerpts from his testimony-"A. I told them the outcome of the election, the vote forand against union representation.Q. Anything else?A. I told them that it would be approximately ten daysthat each side would have an opportunity to file objections,and it would be approximately ten days before the electionwould be certified.Q. You say anything else at these meetings?A. No.Q. Specifically did you mention the general wage increas-es at these meetings?A. The wage increase was not mentioned at the meetingor the wage survey was not mentioned.The Union filed objections to the April 30, 1970, NLRBrepresentation election in Case 15-RC-4330 on May 7,1970. Shortly thereafter, Plant Manager Crow spoke to em-ployees about these events as is best revealed by the follow-ing credited excerpts from Hudson's testimony.14A. He said, that's when he had received the chargesfrom the Labor Board, and evidently the secretary orsomebody must have brought themail in,and he siadthat he was looking over the pay scales and the records,and said, they brought the mail in, or whoever broughtit in, and said that he was looking over the pay scales,and they brought the charges in, and he dropped thepay scale and immediately began to look at the charges.During the period of time between April 30, 1970, andMay 7, 1970, employee Quinlan asked Foreman Carruthersabout wage increases.What occurred is revealed by thefollowing credited excerpts from Quinlan's testimony.12Only Quinlan's testimony appears in real conflict with the facts found.Quinlantestified to the effectthat Crowhad said he was prepared to givea general wage increase. As indicated elsewhere,Quinlan appeared unsureas to some of his testimony and appearedto testify toa rationalized conclu-sionof facts. Considering this and the logical consistencyof all of the facts,Idiscredit Quinlan'stestimony inconsistent with the facts found.is Slaton and Hudson testified to this event in substantially the same termsas did CrowQuinlan's testimony was to the effectthat Crowagain referredto the postponement of general wage increases because ofthe pendency ofthe representation proceeding.Quinlan didnot appear suns in his testimony,and I am convinced that his testimony constitutes a rationalized conclusion.I discredithis testimonyto such effect because of its unsureness, its rational-ized appearance,and the logical consistency of all of the facts14Crow denied that he referred to general wage increases at this meeting.Otherwise,there is little conflict between Hudson's and Crow's testimony.Quinlan's testimony as to this event essentially corroborates Hudson's testi-mony. Of thetwo witnesses,Hudsonand Crow,Hudson's testimony hadmore of a ring of truthfulness and sureness Considering this and the logicalconsistency of all of the facts,Icredit Hudson's version of the facts anddiscredit Crow's testimony inconsistent therewith. 146DECISIONSOF NATIONALLABOR RELATIONS BOARDA. Well, somebody else, Mr. Carruthers, he asked meduring the ten day period asked me if the union wasgoing to press charges against the company.I said Idon't know. I said, `How do you want me to know, Idon't have nothing to do with it."He said because, I asked him for our raise,I said,"Do you know when we will be getting a cost of livingraise?"And hesaid,"Well, probably not right now, we gotto wait for the ten day trial period to find out whetherthe union is going to press charges or not."Sometime shortly after the April 30 NLRB representationelection, Plant Manager Crow resumed his preparatory con-sideration of the general wage increase question.Knowingthat some of the companies included in his original wagesurvey had in the past given wage increases around the timeinvolved, Crow rechecked to see if there had been anychanges in wage structures.There hadbeen several changesin some of these companies' wage structures as a result ofwage increases. Crow brought his data up to date, reana-Iyzed the same, and submitted the data and his recommen-dationtoFolger'semployee relationsdepartment.Afterward Crow had further discussion with such depart-ment resulting in agreement upon a general wage increase.On June 4,11970,Respondent announced a general wageincreasefor employees to be effective on June 8, 1970. Thegeneral wage increase constituted,in effect,for each em-ployee an increase of 7 percent or 20 cents per hour,whichever amount was greater.Contentions and ConclusionsThe Respondent,in the prehearing stage of this proceed-ing,moved for a bill of particulars,the General Counselresponded thereto,and Trial Examiner Schneider ruledthereon.Therefore,the issues in this case were clearlyshaped by the pleadings.Thus,the litigated issues con-cerned whether there was an announcementby theRespon-dent of the withholding ofa previously promised general raiseand the reasons therefor,and the withholding of wage in-creasesnormallygranted to employees.Considering all of the facts and the foregoing,I concludeand find that the facts do not reveal that the Respondenthad previously promised the employees a general raise. Itfollows that the remarksby PlantManager Crow on orabout the middle of March did not constitute an announce-ment of the withholding of a previously promised generalraise.Further,the facts do not reveal that Respondent hadfollowed a practice of giving general wage increases in Feb-ruary,March, or April of each year.It thus further followsthat the facts do not reveal that the Respondent in Feb-ruary, March, or April,1970, withheld general wage increas-es normally granted to employees.The General Counsel and the Respondent cite a numberof cases which on their face appearto suprttheir re-spective contentions relating to the question 61illegalmoti-vation or improper interference based upon the timing orcircumstances of wage increases.Considering the facts ofthis case,I find it proper to state that th e facts reveal thatthe Respondent had not decided upon a general wage in-crease but had stopped preparatory consideration of thesame prior to decision.Considering the Respondent's lackof a consistent past practice with respectto the granting ofgeneral wage increases at the time involved and the creditedfacts as to the reasons for cessation of preparatory consider-ation of a general wage increase,I am persuaded and con-clude and find that the Respondent was motivated bynondiscriminatory reasons in the decision to cease suchpreparatoryconsideration of a general wage increase. I amconvinced, persuaded, and conclude and find that the Re-spondent was not motivated by a desire to (1) either encour-age or discourage union membership, (2) either encourageor discourage the utilization of Board's processes such as thefiling or processing of an NLRB representation petition, or(3)make promises of benefit or threats of reprisals relatedto union activity or protected concerted activity. Thus I ampersuaded, convinced, and conclude and find that Crow'smotivation was purely one of attempting to avoid the ap-pearance of "bribery' or exertion of improper influenceupon employees by the possiblegranting of a general wageincrease during the pendencyof theunion campaign andthe pendency of an NLRB representation election. Further,Iampersuaded, conclude, and find that the statementsmade by Crow to the employees about the cessation ofpreparatory considerationof a general wage increaseclearlyrevealed to the employees that such was not motivated byreasons of a desire to discriminate against them because oftheir union or protected concerted activity or because of thefilinor processingof the NLRBrepresentationpetition.Thefacts clearly do not reveal elements of reprisal or prom-ises of benefit to employees designed to affect their unionor concerted activity, or to affect utilization of the Board'sprocesses.In making the foregoing determinations I have consid-ered the cases cited byboth the Respondent and the Gener-al Counsel. As indicated, the cases cited by each appear tosupport his contentions. Suffice it to say, however, the es-sential principles in the cases, upon which the facts or state-ments in such cases relate to, reveal that the questions fordetermination are (1) motivation by Respondent or (2) whatthe employees would reasonably infer the Respondent'smotivation was. As indicated, the facts in this case do notreflect that the Respondent (Employer) was improperly mo-tivated in his actions, nor do they reveal that the employeeswould so infer. Accordingly, I conclude and find that thefacts do not reveal that Respondent (Employer) has violated(1) Section8(a)(1) ofthe Act as alleged, or (2) Section8(a)(3) of the Act as alleged. I further find that the Employerhas not engaged in objectionable conduct as alleged in Ob-jection No. 19.15Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.The Folger Coffee Company,the Respondent, is anemployer engaged in commercewithin themeaning of Sec-tion 2(6) and (7) of the Act.2.Amalgamated Meat Cuttersand Butcher Workmen ofNorth America, AFL-CIO,is a labor organization withinthe meaningof Section 2(5) of the Act.3.The Folger Coffee Company,the Respondent,has notengagedin conduct violativeof Section8(aXI) of the Act.4.The Folger Coffee Company, the Employer,has notengagedin conduct which improperlyaffected the results ofthe April 30, 1970, election in Case 15-RC-4330, as allegedby the Petitioner in Objections8(d) and 19.RECOMMENDED ORDERUpon the basisof the foregoing findings of fact and con-clusions of law and the entire record, I hereby recommend:15ThurstonMotorLines, Inc, 180 NLRB No 140;ParadiseBowl-O-Mat,Inc, 180 NLRB No. 100. THE FOLGER COFFEE CO.1471.Thatthe complaint in Case15-CA-3781 bedismissedin itsentirety.2. That theObjections(8(d) and 19) in Case15-RC-4330be overruled and that a certification of the results of theelectionheld on April 30,1970, be issued.